Notice of Allowance

Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
	The terminal disclaimer filed on 12/27/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers: 10,258,722 B2; and  8,864,728 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
	Claims 10-15 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  	The closest prior art of record is Ekholmer (US 4717379 A) and Thompson (US 5562653 A).   	As to independent claim 10, Ekholmer and/or Thompson teach a manifold for applying reduced pressure to a subcutaneous tissue site, the manifold comprising: a plurality of first conduits providing the reduced pressure. 	However, Ekholmer and/or Thompson fail to teach or fairly suggest that adjacent outer surface portions of each of the plurality of first conduits are coupled in a spaced arrangement that forms an interior space of a second conduit that is in fluid communication with the plurality of first conduits via at least one second aperture.

 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ekholmer and/or Thompson, and one of skill would have not been motivated to, provide the above combination, where Ekholmer and/or Thompson require that the outer conduits have separate outer surfaces from the outer surface or wall of the interior conduit; and thus fail to teach or suggest that each of the plurality of first conduits are coupled in a spaced arrangement that forms an interior space as a second conduit.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781